Citation Nr: 1821312	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney, George T. Sink, Sr.


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel


INTRODUCTION

The Veteran served in active duty from April 1979 to June 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a March 2013 Travel Board hearing before a Veterans Law Judge who is no longer at the Board.  The Veteran confirmed in September 2017 correspondence that he wished to waive his right to an additional Board hearing.  Thus, his hearing request is deemed satisfied.  

The matter was previously before the Board in March 2014, at which time it was remanded for additional development.  

In October 2017, the Board again remanded this issue to obtain a VA examination to explore the etiology of the Veteran's psychiatric disorder.  As the Board explains below, the Veteran has not yet been afforded a VA examination.  Therefore, further development is necessary to comply with the Board's October 2017 remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this issue in October 2017 to obtain a VA examination.  The Veteran has not yet been afforded a VA examination.  Hence, this issue is not yet ready for appellate consideration and adjudication by the Board at this stage would be premature and potentially prejudicial to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37.  Once the RO's development has been completed, it should readjudicate the issue and issue a supplemental statement of the case as necessary.

Accordingly, the case is REMANDED for the following action:

1.  Conduct the appropriate development to verify the Veteran's reported PTSD stressors.  The AOJ should advise the Veteran that he may submit additional lay statements that may tend to corroborate his claimed stressors, including the dates and locations thereof.  All attempts to verify the Veteran's reported PTSD stressors must be documented in the claims file.

2.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the file.

3.  After the preceding development is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medal records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has PTSD.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




